EXHIBIT 10.4




EXECUTION COPY




EMPLOYMENT AGREEMENT

GREG C. MOSHER

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August  __,
2008, by and among Workflow Management, Inc., a Delaware corporation (the
“Company”), Enterprise Acquisition Corporation, a Delaware corporation (the
“Parent” and, together with the Company, the “Employer”), which will become the
Company’s parent as described in the Recitals below, and Greg C. Mosher
(“Employee”).

Recitals

A. Employee and the Company are parties to that certain Amended and Restated
Employment Agreement dated November 18, 2005 (the “Prior Employment Agreement”),
pursuant to which Employee has, among other responsibilities, served as Chief
Executive Officer and Chairman of the Company.

B. Employee is a party to several agreements (all such agreements are,
collectively, the “Prior Stock Agreements”) pursuant to which Employee was
granted, under various terms and conditions, stock or options to purchase stock
of WF Holdings, Inc. and of WF Capital Holdings, Inc. (“Capital Holdings”).

C. The Employer and Employee desire to enter into this Agreement to supersede
and replace the Prior Employment Agreement and the Prior Stock Agreements,
effective upon and subject to the closing of the acquisition by the Parent of
all of the capital stock of Capital Holdings, pursuant to that certain Agreement
and Plan of Merger (the “Workflow Merger”), dated as of August 23, 2008, among
the Parent, Capital Holdings, and several other parties (the “Merger
Agreement”).  The effective date of the Workflow Merger shall be the effective
date of this Agreement and shall be referred to herein as the “Effective Date.”
 Should the Workflow Merger contemplated by the Merger Agreement not be
consummated, the Prior Employment Agreement and the Prior Stock Agreements shall
each remain in full force and effect and this Agreement shall be void and
without effect.

D. Contemporaneously with the consummation of the Workflow Merger, Employee will
receive the merger consideration set forth in Article II of the Merger Agreement
 in the form of common stock, par value $0.0001, of the Parent (such stock is
the “Merger Consideration Stock”).

E. Effective as of the Effective Date, the Employer desires to continue to
employ Employee, and Employee is willing to continue to be employed by the
Employer, upon the terms and subject to the conditions set forth herein.

Agreement

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein, intending to be legally bound hereby, the Employer agrees to
employ Employee, and Employee hereby agrees to be employed by the Employer, upon
the following terms and conditions:





1




--------------------------------------------------------------------------------

ARTICLE I
EMPLOYMENT AND COMPENSATION

1.01 Office and Duties.  Employee is hereby employed as President and Chief
Executive Officer of the Company and each of the Company’s subsidiaries (the
Company’s subsidiaries, the Employer and the Employer’s subsidiaries are,
collectively, the “Employer Group”) and shall serve as Chairman of the Company’s
Board of Directors (the “Board”) and the Board of Directors of each subsidiary
of the Company.  In addition, Employee shall serve as Chief Executive Officer of
the Parent, and the Parent and the board of directors of the Parent (the “Parent
Board”) shall take all commercially reasonable efforts (including without
limitation nominating Employee) so that Employee is a director and the Chairman
of the Parent Board.  In such capacity, Employee shall (a) report to the Parent
Board, (b) oversee the recruitment and hiring of staff and executive personnel
for the Employer Group, (c) subject to the direction and control of the Parent
Board, supervise all business activities and affairs of the Employer Group, and
(d) perform such other duties as reasonably assigned by the Parent Board
consistent with the Employee’s position.  The hiring of all officers and senior
level management within the Employer Group (which shall include presidents and
principal financial officers of the Employer Group and each of its principal
business units) shall be recommended by Employee, and, if so approved by the
Parent Board, Employee shall make all offers of employment to such Employer
Group personnel.  Employee shall use Employee’s best efforts and abilities on a
full business time basis in the performance of Employee’s duties hereunder and
shall not be actively involved in any other trade or business (as an employee or
in any other capacity); provided, that, so long as such activities do not
materially interfere with Employee’s performance of Employee’s duties and
responsibilities under this Agreement, Employee may continue to serve in a
non-executive capacity on the board of directors of the entities previously
disclosed to the Parent Board and on any other board of directors approved in
advance by the Board.  Employee agrees to serve as a member of the board or as
an officer of any direct or indirect affiliate of the Employer at no additional
compensation to Employee.  Employee agrees that Employee’s duties shall be
performed substantially at the Company’s principal place of business in
Stamford, Connecticut; provided that Employee acknowledges that performance of
Employee’s duties will require a reasonable amount of travel in view of the fact
that the Company’s main operations are not located in Greenwich, Connecticut.  

1.02 Term.  Subject to the terms and provisions of Article III hereof,
Employee’s employment hereunder shall commence as of the Effective Date and
shall continue for an initial period of five years from such date (the “Initial
Term”) and shall thereafter be automatically extended for one or more additional
one-year periods (each, a “Renewal Period”), unless the Parent Board provides at
least six (6) months, or Employee provides at least forty-five (45) days,
written notice to the other prior to the expiration of the Initial Term, or the
Parent Board or Employee provides at least forty-five (45) days written notice
prior to the expiration of any Renewal Period, as the case may be, of an
intention not to renew such employment or unless such employment is sooner
terminated during such Initial Term or any Renewal Period as permitted by this
Agreement.  The Initial Term and any Renewal Period(s), as the same may be
sooner terminated, shall be collectively referred to herein as the “Term.”

1.03 Base Salary.  During the Term and for all services rendered by Employee
during the Term, the Employer shall pay Employee a base salary at the rate of
$1,250,000 per annum (such base salary, as subject to increase from time to time
as set forth below, the “Base Salary”), payable





2




--------------------------------------------------------------------------------

in installments in accordance with the Employer’s policies and practices from
time to time, but no less frequently than monthly.  The Base Salary shall be
reviewed annually by the compensation committee of the Parent Board (the
“Compensation Committee”) and may be adjusted upwards at any time in the sole
discretion of the Compensation Committee.  

1.04 Bonus.  With respect to each fiscal year of the Parent ending during the
Term, Employee shall be eligible to receive an annual incentive bonus (the
“Incentive Bonus”) in an amount equal to 100% of his Base Salary, subject to the
achievement of performance goals established by the Compensation Committee in
its sole discretion; provided, however, that the Employee will at least receive
40% of the Incentive Bonus during each applicable fiscal year (the “Minimum
Annual Bonus”).  The Incentive Bonus shall be payable within thirty (30) days
after completion of the audit for the Parent’s fiscal year for which such annual
bonus relates, but in no event later than two and one-half (2 ½) months
following the end of such fiscal year.  Employee must be employed by the
Employer on the last day of the fiscal year to receive the Incentive Bonus;
provided, however, that with respect to the fiscal year in which Employee’s
employment is terminated other than by the Employer for Cause or by Employee
other than for Good Reason, he shall receive an amount equal to the product of
the Incentive Bonus he would have received had he remained employed on the last
day of such fiscal year multiplied by the percentage of days during the fiscal
year prior to the Termination Date during which he was employed, such amount to
be paid at the same time as the Incentive Bonus would have been paid to Employee
if he had remained employed on the last day of such fiscal year.  

1.05 Expenses.  The Employer shall reimburse Employee for all reasonable
out-of-pocket expenses incurred by Employee in the ordinary course of the
Employer’s business and properly incurred and reported to the Employer in
accordance with its expense reimbursement policies and procedures.
Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Section 1.05 does not constitute a “deferral of compensation” within the meaning
of Section 409A : (a) the amount of expenses eligible for reimbursement or
in-kind benefits provided to Employee during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Employee in any other calendar year, (b) the reimbursements for expenses for
which Employee is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred and (c) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

1.06 Employee Benefits.  At all times during the Term, Employee shall be
entitled to employee benefits in accordance with the benefit programs and
policies of the Employer generally available to executive employees as adopted
from time to time by the Board (including, without limitation, any disability
insurance policy for senior executives of the Employer and the Executive Health
Reimbursement Program).  As Chief Executive Officer, Employee shall be entitled
to five weeks of vacation during each calendar year.  Upon termination of
Employee’s employment with the Employer, Employee shall no longer be eligible
for coverage under the Employer’s benefit programs, except that Employee may
elect coverage under the Employer’s medical or dental insurance plans for the
maximum period permitted by Section 4980B of the Internal Revenue Code of 1986,
as amended (the “Code”).





3




--------------------------------------------------------------------------------

1.07 Director and Officer Insurance and Indemnification.  The Employer shall
obtain and pay the premiums for a director and officer insurance policy with
scope and amounts of coverage consistent with coverage provided to other members
of the Board and shall name Employee as an insured under the policy with the
same coverage as other current and former directors and officers of Parent.  The
Employer shall further indemnify and hold harmless Employee under the Employer’s
certificate of incorporation and by-laws in effect from time to time to the
fullest extent permitted under applicable law.  Notwithstanding anything to the
contrary in the foregoing policy, certificate of incorporation, or by laws, in
the event of indemnification of Employee, Employee shall be advanced his
attorney’s legal fees and costs; provided that the Company shall have the right
to select legal counsel, subject to Employee’s approval (not be unreasonably
withheld).

1.08 Withholdings and Taxes.  All payments made to Employee hereunder shall be
subject to all necessary withholding obligations as required by applied law.  

1.09 Section 409A.  

(a) It is the intent of the parties to this Agreement that no payments under
this Agreement be subject to the additional tax on deferred compensation imposed
by Section 409A of the Internal Revenue Code of 1986, as amended from time to
time, and its implementing regulations and guidance (“Section 409A”).  To the
extent that parties determine that the Employee would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A as a result of any provision of this Agreement, such
provision shall be deemed amended in the manner that, in the parties’ judgment,
fulfills the intent of the parties and avoids application of such additional
tax, and the parties hereby agree to  promptly execute any amendment reasonably
necessary to implement Section 1.09.

(b) Except as otherwise specifically provided, amounts payable under this
Agreement, other than those expressly payable on a deferred or installment
basis, will be paid as promptly as practicable after earned or vested and, in
any event, within two and one-half (2 ½) months after the end of the first
calendar year in which such amounts are no longer subject to substantial risk of
forfeiture, as such term is defined in Section 409A.

 

(c) Notwithstanding any other provision of this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A, any payments to be made
upon Separation from Service (as defined below), will be delayed at least six
months from Employee’s Termination Date, but only to the extent such payments
constitute "deferred compensation" under Section 409A.




(d) With respect to payments under this Agreement, for purposes of Section 409A,
each severance payment and COBRA continuation reimbursement payment will be
considered one of a series of separate payments. Notwithstanding any other
provision of this Agreement, Employee’s Termination Date shall occur when
Employee's "separation from service" occurs pursuant to Section 409A
("Separation from Service"). Furthermore, for purposes of this Agreement the
terms "termination of service", "termination of employment" and other terms to
that effect shall mean Separation from Service.





4




--------------------------------------------------------------------------------

1.10 Promissory Note. The remaining outstanding principal balance of that
certain Promissory Note, dated November 30, 2005, from Greg Mosher to the
Company in the original principal amount of $1,000,000 and an Amended and
Restated Promissory Note, dated November 30, 2005, from Greg Mosher to WF
Holdings in the original principal amount of $1,352,872 (collectively, the
“Promissory Notes”) and any accrued and unpaid interest thereon shall be
forgiven in full immediately prior to the effective time of the Workflow Merger
and, within five (5) business days following the Effective Date, the Employer
shall pay in cash to Employee an amount sufficient to make Employee whole on an
after tax basis for any federal income tax imposed pursuant to Section 61 of the
Code, and state and local income taxes incurred by Employee with respect to such
forgiveness and such payment (the “Promissory Note Tax Gross-Up Amount”).
 Without limiting the foregoing, for avoidance of doubt, it is understood that
Employee shall not be made whole with respect to any tax imposed pursuant to
Section 4999 of the Code.  The Promissory Note Tax Gross-Up Amount shall be
calculated at Employer’s cost and expense by Employer’s independent auditors
(the “Auditor”), and its determination of the Promissory Note Tax Gross-Up
Amount shall be final and binding upon both Employee and the Employer.  The
Employer and Employee shall each provide the Auditor with such information as it
may reasonably request in order to calculate the Promissory Note Tax Gross-Up
Amount.  In calculating the Promissory Note Tax-Gross Up Amount, Employee shall
be deemed (a) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Promissory Note Tax
Gross-Up Amount is to be paid, and (b) to pay any applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Promissory Note Tax Gross-Up Amount is to be paid, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes if paid in such year.




ARTICLE II
RESTRICTED STOCK AND RESTRICTED STOCK UNIT GRANTS

2.01 Restricted Stock Grant.  On the Effective Date, the Compensation Committee
shall grant to Employee (“Initial Grant”) a number of shares of the common stock
of the Parent (“Parent Common Stock”), such that immediately following the
Initial Grant, the sum of the shares in respect of the Initial Grant plus the
Merger Consideration Stock owned by Employee equals 6% of fully-diluted Parent
Common Stock (calculated excluding outstanding stock warrants and stock granted
pursuant to the stock incentive plan to be adopted by Employer in connection
with the Workflow Merger) as of the Effective Date.  On the Effective Date, the
Compensation Committee shall also grant Employee a number of restricted stock
units equal to 2% of fully-diluted Parent Common Stock as of the Effective Date
(the “RSUs”).

2.02 Vesting . The RSUs shall vest and thereby become non-forfeitable in three
(3) equal installments on each of the first, second and third anniversaries of
the Effective Date, provided Employee is employed by the Employer on such dates
(each such date, the “RSU Vesting Date”).  Notwithstanding the foregoing, any
unvested RSUs shall automatically vest and become non-forfeitable upon the
earlier (such date, the “Accelerated Vesting Date”) of (a) a Change in Control
Event (“Change in Control Event” shall have the meaning set forth in Section
409A of the Code) that occurs while Employee is employed by the Employer or (b)
a termination of Employee’s employment by the Employer without Cause or by
Employee for Good Reason (each, a “Qualifying Termination”).





5




--------------------------------------------------------------------------------

Any unvested RSUs shall be automatically forfeited upon the termination of
Employee’s employment with the Employer other than due to a Qualifying
Termination.  The agreement evidencing the grant of RSUs shall provide for the
right to receive dividend equivalents and shall provide the Employee with the
right to require the Company to reduce the number of RSUs otherwise deliverable
to the Employee to cover minimum required withholdings.  The Company shall
promptly remit the amounts of such withholding to the appropriate taxing
authority.  The Company shall take all actions necessary such that there is no
prohibition on the Company from withholding sufficient number of shares
otherwise deliverable to the Employee in order to satisfy any withholding
obligations that may arise in connection with the settlement of the RSUs.

2.03     Settlement of RSUs .  The RSUs shall be settled in Parent Common Stock
within three (3) business days following the earlier of the applicable RSU
Vesting Date or the Accelerated Vesting Date.    

2.04    Governing Plan .  T he RSU grant shall be made pursuant to, and shall be
subject to the terms and conditions of the Parent’s 2008 Omnibus Incentive Plan
and the restricted stock unit agreement pursuant to which the RSUs will be
granted.  In the event of any conflict between the terms of this Article II and
the terms of such plan or restricted stock unit agreement, the terms of this
Article II shall control.

2.05 Additional Bonus.  The parties recognize that the Initial Grant will cause
Employee to recognize “ordinary” taxable income under Section 61 of the Code and
similar state and/or local laws (collectively “Income Tax”).  The Employer
agrees that upon each receipt by Employee of the shares underlying the Initial
Grant, the Employer shall make Employee whole by paying an additional bonus (the
“Additional Bonus”) such that after payment of the Additional Bonus, Employee’s
net after-tax position with respect to Income Tax is the same as it would have
been had the Initial Grant been taxed at a long-term capital gains rate (as in
effect on the Effective Date) and not ordinary income.  Without limiting the
foregoing and for avoidance of doubt, it is understood that Employee shall not
be made whole with respect to any tax imposed pursuant to Section 4999 of the
Code.  The Additional Bonus shall be paid on the Effective Date and will be
calculated in the manner contemplated by this Section 2.05.  The amount of the
Additional Bonus shall be deducted from any amount that may otherwise be payable
to Employee under the Cash Bonus Plan described and defined in Section 6.23 of
the Merger Agreement.  In calculating the Additional Bonus, Employee shall be
deemed (a) to pay federal income taxes at the highest marginal rate of federal
income taxation for the calendar year in which the Additional Bonus is paid, and
(b) to pay any applicable state and local income taxes at the highest marginal
rate of taxation for the calendar year in which the Additional Bonus is paid,
net of the maximum reduction in federal income taxes which could be obtained
from deduction of such state and local taxes if paid in such year.





6




--------------------------------------------------------------------------------

ARTICLE III
TERMINATION

Employee’s employment shall terminate upon the first to occur of the following:

3.01 Termination by the Employer for Cause.  The Employer may terminate Employee
for “Cause” at any time by delivering to Employee written notice of such
termination (the effective date of the termination of Employee’s employment is
the “Termination Date”).  Such notice shall terminate Employee’s employment and
all obligations of the Employer under this Agreement, except (a) any obligations
with respect to the payment of accrued and earned but unpaid Base Salary as of
the Termination Date, (b) the unpaid portions of the Promissory Note Tax
Gross-Up Amount and the Additional Bonus, and (c) vested benefits, if any, owed
to Employee under the terms of the employee benefit plans referenced in Section
1.06 in accordance with their terms, ((a), (b) and (c) are, collectively, the
“Accrued Obligations”).  “Cause” shall mean Employee’s (i) commission of an act
which constitutes common law fraud, embezzlement or a felony, or of any tortious
or unlawful act, in each case causing material harm to the business, standing or
reputation of the Employer Group, (ii) ongoing refusal or the deliberate and
consistent refusal to conform to or follow any reasonable lawful policy adopted
by the Parent Board, (iii) material breach by Employee of this Agreement, or
(iv) a determination by the majority of the members of the Parent Board that the
Executive has breached his fiduciary duties to Employer; provided, however, that
none of the foregoing (i) through (iv) shall constitute Cause unless and until
Employee receives ten (10) days’ prior written notice describing such act
allegedly constituting Cause, such act is not cured (to the extent curable)
within fourteen (14) days following such written notice, and Employee was given
an opportunity to appear before the Parent Board with his counsel during such
fourteen (14) day period.

3.02 Termination by Employee for Good Reason.  Employee may terminate his
employment for Good Reason.  “Good Reason” shall mean, without Employee’s
express written consent, the occurrence of any of the following circumstances
unless, if correctable, such circumstances are fully corrected within thirty
(30) days of the notice of termination from Employee to the Parent Board given
in respect thereof (which notice is given within ninety (90) days of the
occurrence):

(a) The assignment to Employee of duties materially inconsistent with Employee’s
position and status hereunder, or an alteration, materially adverse to Employee,
in the nature of Employee’s duties, responsibilities, and authorities,
Employee’s positions or the conditions of Employee’s employment from those
specified in Section 1.01 (including without limitation his no longer serving as
President or Chief Executive Officer of the Company, on the Board, as Chief
Executive Officer of the Parent, or on the Parent Board) or otherwise hereunder
(other than inadvertent actions which are promptly remedied); except the
foregoing shall not constitute Good Reason if occurring in connection with the
termination of Employee’s employment for Cause, or as a result of action by or
with the prior written consent of Employee;

 

(b)  (i) a reduction in Employee’s Base Salary, or (ii) a material reduction in
Employee’s threshold and maximum Incentive Bonus opportunities;

 

(c)  the relocation of the principal place of Employee’s employment more than
100 miles from Employee’s principal place of employment immediately prior to
such relocation;




(d) the failure of the Employer to obtain a satisfactory agreement from any
successor to the Employer to fully assume the Employer’s obligations and to
perform under this Agreement; or

 




7







--------------------------------------------------------------------------------

 

(e) any other failure by the Employer to perform any material obligation under,
or breach by the Employer of any material provision of, this Agreement.




Upon a termination of Employee’s employment for Good Reason, all obligations of
the Employer under this Agreement shall forthwith terminate, except that the
Employer shall, in addition to the Accrued Obligations, (i) make a payment to
Employee, in lieu of any other remedies available to Employee, in an amount
equal to either (A) if the Termination Date occurs prior to the second
anniversary of the Effective Date, 100% of the Base Salary for the period from
the Termination Date until the expiration of the Initial Term, or (B) if the
Termination Date occurs during the Initial Term but after the second anniversary
of the Effective Date or during any Renewal Period, 100% of the Base Salary for
the period from the Termination Date until that date which is the third
anniversary of such Termination Date and (ii) make available to Employee all
medical and dental benefits otherwise provided to Employee during Employee’s
employment with the Employer at the sole cost and expense of the Employer from
the Termination Date until the earlier of (A) the expiration of the Initial Term
or the Renewal Period (as the case may be) or (B) the date which is eighteen
months following the Termination Date, in accordance with the terms of any such
benefits provided to the Employer’s most senior executive officers.  The
payments referred to in clause (i) above are payable over time in accordance
with the payroll practices of the Employer beginning once any revocation period
in the release of claims attached hereto as Exhibit A and as required by Section
3.08 below (the “Release”) expires without being revoked by Employee; provided,
however, that Employee must have returned (and not revoked) the Release within
45 days following the Termination Date in order to be entitled to such payments
and such payments may be subject to a six (6) month delay in accordance with
Section 409A as provided in Section 1.09 above.  The Employer shall provide the
Employee the Release on the Termination Date.

3.03 Expiration of the Term; Failure of the Parent Board to Renew.  Employee’s
employment under this Agreement shall terminate upon expiration of the Term, and
neither party shall have any further obligation hereunder except for the Accrued
Obligations, if any, and the provisions contained herein which survive such
termination in accordance with their terms.  If the Parent Board provides
Employee with the six-month notice of non-renewal under Section 1.02 above prior
to the end of the Initial Term, Employee agrees to use Employee’s commercially
reasonable efforts during such six-month period to assist the Parent Board and
any new leadership selected by the Parent Board with its transition to such new
leadership.  If Employee complies with the foregoing obligation, in return
Employee shall be entitled to severance to be paid upon completion of the
Initial Term (but not of any Renewal Term) in an amount equal to 100% of
Employee’s Base Salary for a one-year period only payable over time in
accordance with the payroll practices of the Employer beginning once any
revocation period in the Release expires without being revoked by Employee;
provided, however, that Employee must have returned (and not revoked) the
Release within 45 days following the Termination Date in order to be entitled to
such payments and such payments may be subject to a six (6) month delay in
accordance with Section 409A as provided in Section 1.09 above.  The Employer
shall provide the Employee the Release on the Termination Date.





8




--------------------------------------------------------------------------------



3.04 Termination by Employee without Good Reason.  Employee agrees to give the
Parent Board thirty (30) days’ prior written notice of the termination by
Employee of Employee’s employment with the Employer without Good Reason.  Any
notice of non-renewal delivered to the Parent Board by Employee under
Section 1.02 prior to the end of the Initial Term or any Renewal Period shall
constitute a termination of Employee’s employment without Good Reason unless
such notice asserts that the criteria for Good Reason have been met in
accordance with the terms of Section 3.02 above.  Upon the termination of
employment by Employee pursuant to this Section 3.04, all obligations of the
Employer under this Agreement shall forthwith terminate except that Employee
shall be entitled to receive the Accrued Obligations.  

3.05 Termination by the Employer without Cause.  Employee’s employment hereunder
may be terminated at any time by the Employer without Cause upon thirty (30)
days’ prior written notice (or upon prior written notice if the Parent Board
determines in good faith that circumstances require immediate termination)
furnished by the Employer to Employee.  Upon the termination of employment by
the Employer without Cause, all obligations of the Employer under this Agreement
shall forthwith terminate, except that the Employer, in addition to the Accrued
Obligations, shall (a) make a payment, in lieu of any other remedies available
to Employee, in an amount equal to either (i) if the Termination Date occurs
prior to the second anniversary of the Effective Date, 100% of the Base Salary
for the period from the Termination Date until the expiration of the Initial
Term, or (ii) if the Termination Date occurs during the Initial Term but after
the second anniversary of the Effective Date or during any Renewal Period, 100%
of the Base Salary for the period from the Termination Date until that date
which is the third anniversary of such Termination Date and (b)  make available
to Employee all medical and dental benefits otherwise provided to Employee
during Employee’s employment with the Employer at the sole cost and expense of
the Employer from the Termination Date until the earlier of (i) the expiration
of the Initial Term or the Renewal Period (as the case may be) or (ii) the date
which is eighteen months following the Termination Date, in accordance with the
terms of any such benefits provided to the Employer’s most senior executive
officers.  The payments referred to in clause (a) above are payable over time in
accordance with the payroll practices of the Employer beginning once any
revocation period in the Release expires without being revoked by Employee;
provided, however, that Employee must have returned (and not revoked) the
Release within 45 days following the Termination Date in order to be entitled to
such payments and such payments may be subject to a six (6) month delay in
accordance with Section 409A as provided in Section 1.09 above.  The Employer
shall provide the Employee the Release on the Termination Date.

3.06 Illness; Incapacity.  If, during the Term, Employee shall be disabled
(whether mentally, physically or emotionally) so as to be substantially unable
to perform Employee’s duties hereunder for 90 consecutive days or for 180 days
in a 365-day period, as determined by a licensed physician selected by the
Parent Board and reasonably acceptable to Employee or Employee’s representative,
then the Employer may, by written notice to Employee, terminate Employee.  Upon
delivery to Employee of such notice, all obligations of the Employer under this
Agreement shall forthwith terminate, except that Employee shall be entitled to
receive the Accrued Obligations.  In addition, the Employer will pay Employee an
amount equal to 100% of Employee’s Base Salary in each case for a two year
period payable over time in accordance with the payroll practices of the
Employer beginning once any revocation period in the Release  expires without
being revoked by Employee; provided, however, that Employee must have returned
(and not revoked) the Release within 45 days following the Termination Date in
order to be entitled to such payments and such payments may be subject to a six
(6) month delay in accordance with Section 409A as provided in Section 1.09
above.  The parties agree that the Employer may, if it chooses, procure
disability insurance at its cost for the benefit of Employee to cover some or
all of the post-termination payments described in this Section 3.06 (and
Employee shall fully cooperate with the Employer to obtain such insurance
(including submitting to any required medical exams).  





9




--------------------------------------------------------------------------------



3.07 Death.  If Employee dies during the Term, Employee’s employment hereunder
shall terminate and all obligations of the Employer under this Agreement shall
terminate, except that the estate of Employee shall be entitled to receive the
Accrued Obligations.

3.08 Additional Provisions.

(a) Other than as specifically set forth in this Article III or as expressly
provided in any other written agreement between Employee and the Employer or its
affiliates, Employee or Employee’s estate shall not be entitled to any benefits
or compensation whatsoever from the Employer or its affiliates upon or after the
termination or expiration of employment under this Agreement.

(b) Notwithstanding anything to the contrary contained herein, Employee shall be
entitled to receive the severance payment set forth in Sections 3.02, 3.03, 3.05
or 3.06 (whichever is applicable, if any) only upon execution and delivery of
the Release substantially in form attached hereto as Exhibit A.

(c) The amounts payable pursuant to this Article III shall be reduced by and
credited to any amounts then owed by Employee to the Employer Group.

(d) Any termination pursuant to this Article III shall serve to automatically
terminate any position Employee may have held as an officer or director of any
member of the Employer Group.

ARTICLE IV
EMPLOYEE’S ACKNOWLEDGEMENTS AND AGREEMENTS

4.01     Non-Disclosure of Confidential Information.

(a) Confidential Information.  The term “Confidential Information” shall mean,
secret, confidential or proprietary information (whether or not reduced to
writing and whether or not patentable or protectable by copyright and including
information conceived, originated, discovered or developed by Employee) about
the Business and its methods, processes and products, past, present or
contemplated, including without limiting the generality of the foregoing, the
following:  any and all information concerning strategies, sales, sales volume,
sales methods, sales proposals, pricing, customers and prospective customers,
identity of key personnel in the employ of customers and prospective customers,
suppliers, distributors, computer programs, system documentation, system
hardware, product hardware, related software development, manuals, formulae,
processes, methods, machines, compositions, ideas, improvements, inventions or,
information received by the Employer Group from third parties in confidence and
other confidential or proprietary information belonging to the Employer Group or
relating to the Employer Group’s affairs.  Notwithstanding the foregoing, the
term “Confidential Information” shall not include information in the public
domain other than by virtue of a breach of this Agreement by Employee, or a
breach of any duty owed to the Employer Group by Employee.





10




--------------------------------------------------------------------------------



(b) Acknowledgements.  Employee acknowledges that: (i) in the course of
Employee’s employment by the Employer it will be necessary for Employee to
acquire Confidential Information; (ii) the Confidential Information is the
property of the Employer Group; (iii) the use, misappropriation or disclosure of
the Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Employer Group; and (iv) it is essential to the
protection of the Employer Group’s goodwill and to the maintenance of the
Employer Group’s competitive position that the Confidential Information be kept
secret and that Employee not disclose the Confidential Information to others or
use the Confidential Information to Employee’s own advantage or the advantage of
others.

(c) Non-Disclosure of Confidential Information.  Employee agrees to hold and
safeguard the Confidential Information in trust for the Employer Group, and
their successors and assigns, and agrees that Employee shall not, without the
prior written consent of the Board, misappropriate or disclose or make available
any of the Confidential Information to anyone, other than for the benefit of the
Employer Group, at any time during Employee’s employment with the Employer and
at all times thereafter, whether or not developed by Employee, except as
required by law or under compulsion of legal process provided that Employee
shall give prompt notice to the Employer of any request by any third party for
disclosure of any Confidential Information so that the Employer may seek an
appropriate protective order.  Upon the termination of Employee’s employment
with the Employer for any reason, Employee shall promptly deliver to the
Employer all correspondence, drawings, manuals, letters, notes, notebooks,
reports, flow-charts, programs, proposals and any documents whether written or
stored electronically concerning products or processes used by the Employer and,
without limiting the foregoing, will promptly deliver to the Employer any and
all other documents or materials containing or constituting Confidential
Information.

(d) The provisions of Section 4.01 shall survive the termination of Employee’s
employment under this Agreement.

4.02    Inventions.  Employee shall promptly, and in any event no later than
thirty (30) days after termination of Employee’s employment with the Employer
for any reason, with respect to Inventions (as hereinafter defined) made or
conceived by Employee during Employee’s employment, either solely or jointly
with others, if based on or related to or connected with the Business or if the
Employer’s time, material, facilities or other employees of the Employer Group
contributed thereto:

(a) Promptly and fully inform the Employer in writing of such Inventions;

(b) assign, and Employee does hereby assign, to the Employer all of Employee’s
rights to such Inventions, if any, and to (x) applications for Letters Patent
and to Letters Patent granted upon such Inventions, (y) applications for
trademarks and any registrations granted in respect of such applications, and
(z) registrations of copyrights; and




11




--------------------------------------------------------------------------------



(c) acknowledge and deliver promptly to the Employer (without charge to
Employee) such written instruments and do such other acts as may be reasonably
necessary to obtain and maintain Letters Patent, trademarks and copyrights and
to vest the entire right and title of all Inventions in the Employer.

All Inventions, regardless of whether or not they are considered “works for
hire,” shall for all purposes be regarded as acquired and held by Employee for
the benefit, and shall be the sole and exclusive property, of the Employer.

The provisions of Section 4.02 shall survive the termination of Employee’s
employment under this Agreement.

4.03    Non-Compete; Non-Solicitation.

(a) Employee hereby agrees that during the Term and for the greater of (i) a
period of two (2) years following the expiration of the Term or the earlier
termination of the Employee’s employment and (ii) the period of time from the
Termination Date which was utilized to calculate the amount of Employee’s
severance paid to Employee under clause (i) of the final paragraph of
Section 3.02 or clause (a) of Section 3.05, if applicable (the “Restricted
Period”), Employee shall not, anywhere in the United States or Canada, directly
or indirectly, whether acting individually or through any person, firm,
corporation, business or any other entity:

(i) work for, or have any interest in any person, firm, corporation, business or
other entity (as an officer, director, employee, agent, stockholder, or other
security holder, creditor, consultant or otherwise) that engages in any business
activity that is the same as or competitive with the Employer Group as the same
may be conducted from time to time;

(ii) interfere with any contractual relationship of the Employer Group,
including any contractual relationship with any director, officer, employee,
sales agent or supplier of the Employer Group, or solicit any person that was a
vendor or customer of the Employer Group during the period of Employee’s
employment hereunder with respect to any business activity that is the same as
or competitive with the Employer Group as the same may be conducted from time to
time; or

(iii) except in the course of Employee’s duties on behalf of the Employer Group,
solicit, induce or influence, or seek to induce or influence, any person who
currently is, or was from time to time during the Term or the Restricted Period,
engaged or employed by the Employer Group (as an officer, director, employee,
agent or independent contractor), or as a customer or vendor of the Employer
Group, to terminate Employee’s employment or engagement by the Employer Group,
or to terminate or otherwise adversely modify its relationship with the Employer
Group.

(b) Notwithstanding anything to the contrary contained herein, Employee,
directly or indirectly, may own publicly traded stock constituting less than
five percent (5%) of the outstanding shares of such class of stock of any
corporation that engages in any business activity that is the same as, similar
to or competitive with the Employer Group as the same may be conducted from time
to time, if, and as long as, Employee is not an officer, director, employee or
agent of, or consultant or advisor to, or has any other relationship or
agreement with such corporation.





12




--------------------------------------------------------------------------------

(c) The provisions of Section 4.03 shall survive the termination of Employee’s
employment under this Agreement.

4.04    Consideration, Severability, Reasonableness of Restrictive Covenants and
Maximum Enforceable Restrictions.

(a) Consideration.  Employee acknowledges and agrees that the consideration set
forth in the recitals to this Agreement and rights and benefits hereunder are
all and singularly valuable consideration which are sufficient for any or all of
Employee’s covenants set forth herein, but specifically with respect to the
Restrictive Covenants. Employee agrees that the Employer may cease making any
payments otherwise due to Employee from the Employer or its affiliates if
Employee is in breach of any of the Restrictive Covenants and, if such breach is
curable, Employee fails to cure such breach within ten (10) business days after
receiving written notice thereof.  The Employer agrees that Employee shall have
no obligations under Employee’s covenants set forth herein if the Employer is in
breach, including failing to make the payments contemplated by Article 3, of any
of its obligations hereunder, excluding for this purpose an action not taken in
bad faith which is approved by a majority of the Parent Board and which is
remedied (to the extent curable) by the Employer within ten (10) business days
after receipt of written notice thereof.

(b) Severability.  Each of the Restrictive Covenants is distinct and severable,
notwithstanding that some of such covenants may be set forth in one Section
hereof for convenience.

(c) Reasonableness of Restrictive Covenants.  It is recognized and understood by
Employee that the Confidential Information is the result of large amounts of
time, effort and expense of the Employer Group in acquiring and/or developing
such information and is essential to the success of the Employer Group.

(d) Maximum Enforceable Restriction.  In the event that any or all of the
Restrictive Covenants shall be determined by a court of competent jurisdiction
to be unenforceable by reason of their geographic or temporal restrictions being
too great, or by reason that the range of activities covered are too great, or
for any other reason, they should be interpreted to extend over the maximum
geographic area, period of time, range of activities or other restrictions as to
which they may be enforceable by such court under applicable law.

ARTICLE V
ADDITIONAL DEFINITIONS

5.01 “Business” shall mean the business as conducted by the Employer Group from
time to time.

5.02 “Inventions” means discoveries, developments, improvements, or inventions
(whether patentable or not) related to the Business, including, without
limitation, patents, trademarks and copyrights.

5.03 “Restrictive Covenants” means the covenants set forth in Sections 4.01,
4.02 and 4.03 and the related provisions thereafter.

13




--------------------------------------------------------------------------------

ARTICLE VI
MISCELLANEOUS

6.01Authorization to Modify Restrictions: Remedies.

(a) It is the intention of the parties that the provisions of this Agreement
shall be enforceable to the fullest extent permissible under applicable law, but
that the unenforceability (or modification to conform to such law) of any
provision or provisions hereof shall not render unenforceable, or impair, the
remainder thereof.  If any provision or provisions hereof shall be deemed
invalid or unenforceable, either in whole or in part, this Agreement shall be
deemed amended to delete or modify as necessary the offending provision or
provisions and to alter the bounds thereof in order to render it valid and
enforceable.

(b) In the event of a breach by a party of the terms of this Agreement, the
other party shall be entitled, if it shall so elect, to institute legal
proceedings to obtain damages for any such breach, or to enforce the specific
performance of this Agreement by the breaching party and to enjoin the breaching
party from any further violation of this Agreement and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law.

6.02 No Prior Agreements.  Employee represents and warrants that Employee’s
performance of all the terms of this Agreement does not and shall not breach any
fiduciary or other duty or any covenant, agreement or understanding (including,
without limitation, any agreement relating to any proprietary information,
knowledge or data acquired in confidence, trust or otherwise) to which he is a
party or by the terms of which he may be bound.  Employee further covenants and
agrees not to enter into any agreement or understanding, either written or oral,
in conflict with the provisions of this Agreement.

6.03 Remedies; Waiver.  No remedy conferred upon the Employer by this Agreement
is intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to any other remedy given hereunder
or now or hereafter existing at law or in equity.  No delay or omission by the
Employer in exercising any right, remedy or power hereunder or existing at law
or in equity shall be construed as a waiver thereof, and any such right, remedy
or power may be exercised by the party possessing the same from time to time and
as often as may be deemed expedient or necessary by such party in its sole
discretion.

6.04 Entire Agreement.  This Agreement along with the ancillary agreements that
may hereafter exist with respect to the subject matter contained herein
constitute the entire agreement of the parties with respect to Employee’s
employment. Upon its effectiveness on the Effective Date in accordance with the
Recital C and Section 1.02 above, this Agreement cancels and supersedes the
Prior Employment Agreement, the Prior Stock Agreements, and all other prior
understandings, negotiations and discussions, written or oral, of the parties
relating to the transactions contemplated by the Merger Agreement and such
transactions shall not give rise to any right to severance payments under the
Prior Employment Agreement.

14




--------------------------------------------------------------------------------




6.05 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to its
conflict of law principles).

6.06 Consent to Jurisdiction; Venue; Attorney’s Fees.  Employee and the Employer
hereby irrevocably submit to the personal jurisdiction of any Federal court of
the state of New York in any action or proceeding arising out of or relating to
this Agreement, and Employee and the Employer hereby irrevocably agree that all
claims in respect of any such action or proceeding may be heard and determined
in such court.  Employee and the Employer each hereby irrevocably waives any
objection which he or it now or hereafter may have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement brought in any
such court and any objection on the ground that any such action or proceeding in
either of such court has been brought in an inconvenient forum.  In the event of
any dispute between the parties, the prevailing party shall be entitled to
recover its or his attorney’s fees, expert witness fees and other reasonable
costs.

6.07 Service of Process.  Employee and the Employer each hereby irrevocably
consents to the service of any summons and complaint and any other process which
may be served in any action or proceeding arising out of or related to this
Agreement brought in any Federal court of the state of New York by the mailing
by certified or registered mail of copies of such process to Employee at
Employee’s address as set forth on the signature page hereof and to the Employer
as provided herein.

6.08 Agreement Binding; Third Party Beneficiaries.  The obligations of the
parties under this Agreement shall be binding on their respective heirs,
executors, legal representatives, successors and assigns and shall inure to the
benefit of any heirs, executors, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of Employee
hereunder are of a personal nature and shall not be assignable or delegable in
whole or in part.

6.09 Counterparts; Facsimile Signatures; Section Headings: Interpretation.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.  An executed signature page of one of the parties to this
Agreement sent to the other party by facsimile or other electronic means shall
be binding as evidence of such signatory party’s agreement to be bound by the
terms hereof.  The section headings of the Agreement are for convenience of
reference only and shall not affect the construction or interpretation of any of
the provisions hereof.  This Agreement is the result of negotiation and
compromise between the parties hereto, each represented by counsel.  The fact
that either party, in the course of negotiations, agreed to an addition,
deletion or change requested by the other party in the language of this
Agreement shall not be deemed an admission of fact by, or otherwise be construed
against, the party agreeing to such change.

6.10 Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand (with written confirmation of delivery), by facsimile transmission (with
written confirmation of delivery) or mailed, registered mail, first class
postage paid, return receipt requested, or any other delivery `service with
proof of delivery;

15




--------------------------------------------------------------------------------




If to the Company:

Workflow Management, Inc.
276 Park Avenue South
3rd Floor
New York, NY  10010
Attention:  Chief Financial Officer
Telecopier: (212) 618-1886







with copies (which shall not constitute notice) to:

 

L. Scott Seymour

150 W. Main Street, Ste. 2100

Norfolk, VA 23510

Telecopier: (757) 624-3169   







Enterprise Acquisition Corporation

6800 Broken Sound Parkway, Suite 200
Boca Raton, Florida 33487
Attention:  Daniel C. Staton
Telecopier:  (561) 988-4500




and




Hogan & Hartson LLP

875 Third Avenue

New York, New York  10022

Phone: (212) 918-8445

Fax: (212) 918-3100

Attention:  Claud v.S. Eley, Esq.  




If to Employee, at the address set forth on the signature page hereof.




or to such other address or to such other person as either party hereto shall
have last designated by notice to the other party.





16




--------------------------------------------------------------------------------




6.11 Amendment/Waiver.  This Agreement may be amended only by a written
instrument executed by Employee and the Employer.  No waiver of this Agreement
shall be binding unless signed in writing by the party against whom enforcement
of such waiver is sought.

6.12 Legal Representation.  Employee and the Employer acknowledge and understand
that the law firm of Hogan & Hartson L.L.P. which has provided Employee with
legal advice in respect of this Agreement and related matters, has also acted as
legal counsel to the Company in connection with the Merger Agreement with
respect to the Workflow Merger and other related matters.  Employee further
acknowledges that he has had an opportunity to seek separate legal counsel
regarding this Agreement and related matters and given full consideration to the
merits of separate counsel.  Employee has declined to obtain any separate legal
counsel, with a full understanding of Hogan & Hartson L.L.P.’s representation of
the Company.  The Company and Employee acknowledge and consent to Hogan &
Hartson L.L.P.’s representation of Employee in connection with this Agreement.

6.13 Incorporation of Recitals.  The Recitals are true and correct and are
hereby incorporated by this reference as if fully set forth herein.







[SIGNATURE PAGE FOLLOWS]





17




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
or caused this Agreement by their duly authorized officers to be executed the
day and year first above written, effective as of the Effective Date.




/s/ Greg C. Mosher

Greg C. Mosher

15 Oakwood Lane

Greenwich, CT 06830

WORKFLOW MANAGEMENT, INC.




By: /s/ Paul H. Bogutsky

Name: Paul H. Bogutsky

Title: Executive Vice President and Chief
        Financial Officer




ENTERPRISE ACQUISITION CORPORATION




By: /s/ Daniel C. Staton

Name: Daniel C. Staton

Title: Chief Executive Officer







 [Signature Page to Employment Agreement for Greg C. Mosher]








 




--------------------------------------------------------------------------------







EXHIBIT A – RELEASE OF CLAIMS




Consistent with Section 3.08 of the Employment Agreement dated August __, 2008
(the “Employment Agreement”) by and among me, Workflow Management, Inc. (the
“Company”), and Enterprise Acquisition Corporation (the “Parent” and, together
with the Company, the “Employer”)), and in consideration for and as a condition
of my receipt of the severance payments and benefits set forth in Article III of
the Employment Agreement, I, for myself, my attorneys, heirs, executors,
administrators, successors, and assigns, do hereby fully and forever release and
discharge each member of the Employer Group (as defined in the Employment
Agreement), their affiliated companies, as well as their successors, assigns,
and current or former members, managers, directors, officers, partners, agents,
employees, attorneys, and administrators, from all lawsuits, causes of action,
claims, demands and entitlements of any nature whatsoever, whether known,
unknown, or unforeseen, which I have or may have against any of them arising out
of or in connection with:  (1) my employment with the Employer, (2) my
separation from employment with the Employer, (3) the Employment Agreement
and/or any other agreement between me and the Employer (except for obligations
in such agreements that expressly survive my separation from employment), or (4)
any event, transaction, or matter occurring or existing on or before the date of
my signing of this General Release; provided, however, that I am not releasing
any claims:  (w) for indemnification or advancement of attorneys’ fees and
costs, (x) arising from or relating to the Stock (as defined in the Employment
Agreement), to the extent such Stock is vested, or any vested stock or vested
equity interests that I may have in the Parent, (y) arising from or relating to
the Accrued Obligations (each as defined in the Employment Agreement), or (z)
claims that may not be released as a matter of law.  I agree not to file or
otherwise institute any claim, demand or lawsuit seeking damages or other relief
and not to otherwise assert any claims or demands that are lawfully released
herein.  I further hereby irrevocably and unconditionally waive any and all
rights to recover any relief or damages concerning the lawsuits, claims,
demands, or actions that are lawfully released herein.  I represent and warrant
that I have not previously filed or joined in any such lawsuits, claims,
demands, or actions against any of the persons or entities released herein and
that I will indemnify and hold them harmless from all liabilities, claims,
demands, costs, expenses and/or attorneys’ fees incurred by them as a result of
any such lawsuits, claims, demands, or actions.




This Release of Claims specifically includes, but is not limited to, all claims
of breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the
Americans with Disabilities Act, and the Family and Medical Leave Act, all as
amended, or any other applicable federal, state, or local law), claims under the
Employee Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages), claims concerning recruitment, hiring,
termination, salary rate, severance pay, equity, stock options, benefits due,
sick leave, vacation pay, life insurance, group medical insurance, any other
fringe benefits, libel, slander, defamation, intentional or negligent
misrepresentation and/or infliction of emotional distress, together with any and
all tort or other claims which might have been asserted by me or on my behalf in
any lawsuit, charge of discrimination, demand, or claim against any of the
persons or entities released herein.   











 




--------------------------------------------------------------------------------







I agree and understand that I am specifically releasing all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq., a federal
statute that prohibits employers from discriminating against employees who are
age 40 or over.  I acknowledge that:




(1) I have read and understand this Release of Claims and sign it voluntarily
and without coercion;




(2) I have been given an opportunity of twenty-one (21) days to consider this
Release of Claims;




(3) I have been encouraged by the Company to discuss fully the terms of this
Release of Claims with legal counsel of my own choosing; and




(4)  for a period of seven (7) days following my signing of this Release of
Claims, I shall have the right to revoke the waiver of claims arising under the
Age Discrimination in Employment Act.  




If I elect to revoke this Release of Claims within this seven-day period, I must
inform the Employer by delivering a written notice of revocation to the
Employer, c/o L. Scott Seymour, General Counsel, 150 W. Main Street, Ste. 2100,
Norfolk, VA 23510, no later than 11:59 p.m. on the seventh calendar day after I
sign this Release of Claims.  I understand that, if I elect to exercise this
revocation right, this Release of Claims shall be voided in its entirety at the
election of the Employer  and the Employer shall be relieved of all obligations
to provide the severance payments and benefits set forth in Section [[insert]]
of the Employment Agreement.  I further understand that such severance payments
and benefits will not begin to be provided unless and until the revocation
period expires without my exercising the revocation right.  I may, if I wish,
elect to sign this Release of Claims prior to the expiration of the 21-day
consideration period, and I agree that if I elect to do so, my election is made
freely and voluntarily and after having an opportunity to consult counsel.










AGREED:










/s/ Greg C. Mosher        Date: __________________

Greg C. Mosher











 


